Citation Nr: 1818993	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  17-52 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph M. Bochicchio, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The record reflects that the Veteran requested a video conference hearing on his October 2017 VA Form 9; however, the Veteran's attorney withdrew the Veteran's request for a hearing in February 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

Review of the record shows that the AOJ last issued a statement of the case (SOC) in September 2017 that considered the evidence of record at that time, including VA outpatient treatment records dated through May 2016.  However, since the issuance of the September 2017 SOC, additional, relevant evidence was added to the record, including VA outpatient treatment records dated from May 2016 to March 2018, which has not been considered by the AOJ with respect to the increased rating claim on appeal. 

While the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver of initial RO consideration does not apply in this case because the evidence was obtained by VA, rather than submitted by the Veteran.  See 38 C.F.R. § 20.1304 (c) (2017) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").  Thus, a remand is required for the issuance of a SSOC that considers all evidence currently of record.  See 38 C.F.R. §§ 19.31, 19.37.

Additionally, the Veteran was last afforded a VA examination in June 2016; however, he has submitted statements and Disability Benefits Questionnaires (DBQs) that were completed by private physicians dated December 2016 and February 2018, which document more severe symptoms than reflected in the June 2016 VA examination and in the newly obtained VA treatment records.  In fact, in February 2018, Dr. Wheeler determined the Veteran's PTSD rendered him totally impaired in social and occupational functioning; however, the VA treatment records suggest that the Veteran is generally functioning well except for difficulties caused by his non-service-connected physical disabilities, including vertigo.  See e.g., VA treatment records dated May, June, and October 2017.  Therefore, while on remand, the AOJ should also schedule the Veteran for an updated VA examination to assess the current severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update the claims file with any relevant VA treatment records since March 2018.  

2. Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected PTSD.  

3. Readjudicate the claim on appeal and furnish the Veteran and his representative an SSOC that addresses all of the evidence received into the record since the September 2017 SOC.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




